OFFICE OF THE AlTORNEY          GENERAL             OF TEXAS
                              AUSTIN




Eimor6bl6       'LWtibla,
               2’.   LL
PiFat ASlUbhtlt StFltO~U~6ZTiPt6Uind~t
of   Fubllo    Inrtruotion
Auatia, Tam
Dsu Girr




                                                           943, to whioh ir
8ttWh4d       13 htt6X                                     county     l%p4rfoton-
4ult Q,i sohoolr          0                          48864 to %etl*atw8ld
c. ann, Stttora                                      aa ham bean            roa6itad.
                                                            by W.         Rmoh
a# folloamt




                                                            iu 10omc4d
                                        The   fflfttrlct            ha.
          958 F;nwaarat6d    saholaatleafor tfioaohvol you
          19G+bA. Th'bsrs     era 261 pupil6 above the g?hBsr
          tm&M In trhocartlaborry%&091 DIfltriOb.
          Tbrr4 are, EherdOra,      697 arig;inally4BXIXi6T4t4d
          raholaatlotwithin the (p?a&r alsrdfird to be
          tola&!!tram%iniil$in the dietriot.     Th~iS,or
          0otiree,~nauiae~that there vi11 b6 aa tratlst42S
          0th. 3.6 thorefote,be9mma obvi':-wthnt th4
          ~oholm&        populeticmof the Cestlebary sehoQ1
          Distrlot *nXl be in 6xaeaa of $00 Juslna th4
EOA.   P.   2.      Rl;rlbl4                  pega 2

       OOJ&A$ sohool yaar unison &ore am et leant 198
       ptZFil0 olarilflsdwithk th6  &M!MS t4&U@ltin
       the Coatloberry fjohool dlstrfat                                     teazufcnroU out.
       'IbeCaotlebarw Sohool Dlstrlot her Fsoeltod
       istat 014 for t5s QxsosubK rite Poora or etQr0,
              'TCoauoBill a0. 176 by leak,
                                      et al., whioh la
       acxwooAly            rat4rrd uallutlon Lou er
                                              to   08       tb6
       Taxas ior #a Blsnalt~l1943-h , providoo in Artlelr
       1,   806tiOA            3,      tho    iOllowiA#

            '5tiotlo#l 3
       8holl ba &ran                              ; prQ7lolQnr
       or thirrAatnblah lo lowtad rithla tro aad oaw-hl#
       (24) 0ue0      0f0m h a l0ho~i or tb0 lUU ro0h      pal0m
       oiaaoouat or the rocrdo olrd other      rlool feimFoa,
       it   la rolresoanoblr and lm~aotleab         th papilr
       to   ottend  mator oohoa; prowldrd that     this rooteio-
       tioa     oholl not apply to olowator~ oohool* ia 0 em-
       ~Aiia~toa    -d/or   mrfii hwt l0b 00 4i
                                              :88r i08, ll0z to
       w         di6trlOt             WhiOh    St      60%6        r-r6TiOtl4     el6OtiAA        h0
       ootad to maove mch oond~tioa                                         br aon6oll6otioa.




          *~oo-wuaing
                    that the QaotlobbarrySotma Mut~lot
       hoe o budgetuf nrd ior BaLary kid, trona tatbioo
       al& anb Tultloa aftla8 thsrs tmna         8"In tho
                                          o?o nilo
       Aot,       xc111tbs             ttndrroo~~oii              asaptlcm        0ontolaoU        ln
       Artlola          1,     Ssotlo~3,          oparata ts
                                                       OS    84t      out       abtm
       ptrdt the Certlabomy CWmaa CWmel drtrhti to
       reoolva State ald wulsr the torrar)  of Bousr t31ll190.
       176, Act oi the hat -;s&tat  seaalon    of the L&r-
       loeuro        svim  wtou$h   thti                    cllntrfat     500          iA 6X04OA     of
       500    O&iarl~         OAWOOtnt6d                        4oh&?Wti0@              WitidA   th4
       pdao           alsssliisdt:,b6                       taught rbevllnin#$a the
       43lotrlot arter                   t35n0rer0           out-, provided thoxo ace
       no  otbrr ua44 tiwm esntslnad in the bill thaw
       a&pZim to tbPLIdiatriet other than the ond tmdszr
       oaorec? abarterhloh :;o&ro la Artiole f, 3MtiZolr*3.
         Thle
            x o ep t1mtoQ.n
                          utin~so Ql0  3OI.I
                                           fHo uoRe lll
lie.
  176 pasad by the Le&slaturs In 1943, pertaintng to
state aid to rublfa oohools which eroeption is mQcrsoored
ln your latter 1~ only en exaeption % the first rart of
reld rretion whloh inhibits the Etrantlneof ml& to any
sohaol looetsd within Cwo end om&ali miles of another rohool
of the maso race atiQ1s not en exos tlon to bhst provision
of Section 1 of the eecaesot whteh fSaits aid tn thorns
                 having U-Ienumorntsd oobolaetlopoydatlon
sohool::~Qlstrlots
of not 1%~ then twenty nor !aor4thaa fit4 hundred orl~fn~l
snumerated eoholeotlcsrlthln the grades olerriiiedto be
taught rmalninq- Ln tha dlstrlot eftrr transfers out.
          Therefore,WE mauer the guaetion subdttad in
the above quoted letter In thr naQrtlr8.
                              ,Youravo?y tru1t




                                           E. 5% hrlae
                                             Awl8tan8